DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/10/2022 has been entered.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Response to Amendment
This communication is responsive to the applicant’s amendment dated 01/11/2022.  The applicant(s) amended claims 1, 7, and 13.

Response to Arguments
Applicant's arguments with respect to claims 1, 7, and 13 have been considered but are moot in view of the new ground(s) of rejection because the arguments pertain to the newly amended limitations.

Regarding the independent claims, the applicant argues, “However, it seems that Jo fails to disclose or suggest the feature “if the camera captures a specific object, uploading the corresponding augmented reality sub-environment scenario” in Amended Claim 1. Jo also fails to disclose or suggest “if the camera does not capture a specific object, entering a default augmented reality sub-environment scenario and waiting for the user’s operation instruction.” (Remarks: pg. 9) The Examiner respectfully disagrees.
Considering the prior art as a whole, Jo teaches capturing a specific object and uploading an augmented reality sub-environment scenario (par. 0021; ‘As described above, according to the present invention, it is possible to provide assistance on a purchase decision-making of a user by sensing an object as quickly as possible and providing information about the object to the user, and also possible to improve convenience of the user through integrated UX.’). The information provided about the object is an augmented reality sub-environment scenario. 
In addition, entering a default scenario when a specific object is not captured is well-known in the art. In addition, Fallon teaches the concept of attempting to locate objects (par. 0051; ‘The device can analyze 614 the captured images to attempt to locate features of the environment, where those features in some embodiments include 

Claim Rejections - 35 USC § 103
Claim(s) 1-3, 7-9, 13-15, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Fallon (US 20180004481 A1) in view of Jo et al. (US 20160364788 A1), further in view of Gorur Sheshagiri et al. (US 20190026936 A1).

Regarding claims 1, 7, and 13, Fallon teaches:
“A method based on speech and augmented reality environment interaction” (par. 0013; ‘In particular, various embodiments provide for controlling, managing, and/or otherwise interacting with mixed (e.g., virtual /augmented) reality content in response to input from a user, including voice inputs, device inputs, among other such inputs, in a mixed reality environment.’), wherein the method comprises the following steps:
“obtaining a user's speech data and obtaining an operation instruction corresponding to the speech data” (par. 0013; ‘For example, a mixed reality device, such as a headset or other such device can perform various operations in response to a voice command or other such input or instruction.’; par. 0026; ‘In this example, a user may make an utterance 202, such as an utterance that includes a spoken command for the speech processing service to perform some task, such as to control the presentation of content in the environment.’);
“performing a corresponding augmented reality control operation for augmented reality information in an augmented reality sub-environment scenario according to the 
“the augmented reality environment comprises: a preset augmented reality sub-environment scenario (theme) or an augmented reality sub-environment scenario obtained by performing feature analysis for a reality scenario captured by the camera” 
“if the camera does not capture a specific object, entering a default augmented reality sub-environment scenario and waiting for the user's operation instruction” (par. 0051; ‘The device can analyze 614 the captured images to attempt to locate features of the environment, where those features in some embodiments include at least wall fixtures, furniture, objects, etc.’ Attempting to locate objects implies that objects may or may not be captured, which reads on the claim limitations.; par. 0054; ‘As such, as the user's field of view changes, due to movement of the device, voice instructions, etc., the display of the reference element is updated accordingly.’);
“wherein the method further comprises: drawing the augmented reality information on an image frame or video stream captured by the camera” (par. 0016; ‘For example, locations of light sources, intensity of surrounding ambient light, objects or persons nearby, or any of various other objects or conditions can be determined that can be incorporated into the mixed reality scene, such as to make the lighting environmentally appropriate or to include things located around the user, among other such options.’; par. 0017; ‘The gaze direction of the user can, in some embodiments, affect how objects near to, or away from, the center of the user's field of view are rendered.’);
“performing a rendering operation for the augmented reality information and image frame or video stream to obtain an image frame or video stream for output” (par. 0017; ‘The gaze direction of the user can, in some embodiments, affect how objects near to, or away from, the center of the user's field of view are rendered.’);
“drawing the output image frame or video stream obtained from the rendering in a memory for display” (par. 0017; ‘The gaze direction of the user can, in some embodiments, affect how objects near to, or away from, the center of the user's field of view are rendered.’); and
“displaying the output image frame or video stream drawn in the memory on a screen of a mobile terminal” (par. 0017; ‘The gaze direction of the user can, in some embodiments, affect how objects near to, or away from, the center of the user's field of view are rendered.’).
However, Fallon does not expressly teach:
“the augmented reality environment comprises: the preset augmented reality sub-environment scenario, or a corresponding augmented reality sub-environment scenario obtained by performing feature analysis for a specific object in a reality scenario captured by a camera, comprising:
“if the camera captures a specific object, uploading the corresponding augmented reality sub-environment scenario”
“if a current scenario is a preset augmented reality sub-environment scenario, guiding the user to input a preset speech operation instruction”; and
Jo teaches:

“if the camera captures a specific object, uploading the corresponding augmented reality sub-environment scenario” (par. 0021; ‘As described above, according to the present invention, it is possible to provide assistance on a purchase decision-making of a user by sensing an object as quickly as possible and providing information about the object to the user, and also possible to improve convenience of the user through integrated UX.’; par. 0022; ‘Further, it is possible to simply and quickly recognize an object by a recognition method optimized for a specific object by providing a plurality of recognition methods, such as image recognition, text recognition, bar code recognition, QR code recognition, receipt of information through a beacon, and recognition of information by NFC tagging, through a single solution, and thus possible to improve satisfaction of a user.’).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify Fallon’s methods for managing and controlling augmented reality content by incorporating Jo’s specific object recognition in order to provide information about recognized objects to a user. (Jo: par. 0021)
Fallon and Jo do not expressly teach:
“if a current scenario is the preset augmented reality sub-environment scenario, guiding the user to input a preset speech operation instruction.”
Gorur Sheshagiri teaches:

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify Fallon’s methods for managing and controlling augmented reality content by incorporating Gorur Sheshagiri’s virtual assistant and augmented reality environment in order to guide a user to input a preset speech operation instruction. The combination provides a virtual assistant that exploits the potential of extended reality environments, such as virtual reality environments, augmented reality environments, and augmented virtuality environments. (Gorur Sheshagiri: par. 0017)

Regarding claims 2 (dep. on claim 1), 8 (dep. on claim 7), and 14 (dep. on claim 13), the combination of Fallon in view of Jo and Gorur Sheshagiri further teaches:
“activating speech monitoring service to monitor the user's speech data” (F: par. 0029; ‘The speech processing service 220 may include an automatic speech recognition (ASR) module 222 that performs automatic speech recognition on audio data regarding user utterances, a natural language understanding (NLU) module 228 that performs natural language understanding on transcriptions generated by the ASR module 222, a context interpreter 224 that applies contextual rules to current NLU 
“performing speech recognition for the speech data to obtain a recognized text corresponding to the speech data” (F: par. 0029; ‘user-understandable communications’);
“performing semantic analysis for the recognized text to obtain an operation instruction corresponding to the recognized text” (F: par. 0029; ‘a natural language understanding (NLU) module 228 that performs natural language understanding on transcriptions generated by the ASR module 222, a context interpreter 224 that applies contextual rules to current NLU results based on prior interpretations and dialog acts,’ See also par. 0033).


Regarding claims 3 (dep. on claim 2), 9 (dep. on claim 8), and 15 (dep. on claim 14), the combination of Fallon in view of Jo and Gorur Sheshagiri further teaches:
“performing precise matching for the recognized text in the preset operation instruction and looking up the corresponding operation instruction; and/or, performing word segmentation processing for the recognized text to generate a keyword, and looking up an operation instruction matched with the keyword” (F: par. 0013; Voice commands; par. 0029; Automatic Speech Recognition. Matching recognized text to an operation and generating a keyword are all inherent to voice command recognition.).

Claims 4, 10, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Fallon in view of Jo and Gorur Sheshagiri, further in view of Ni et al. (US 20180096681 A1).
Regarding claims 4 (dep. on claim 3), 10 (dep. on claim 9), and 16 (dep. on claim 15), Fallon further teaches generating a keyword.
However, Fallon, Jo, and Gorur Sheshagiri do not expressly teach matching at least two operation instructions, as in “wherein when the keyword is successfully matched with at least two operation instructions, obtaining the corresponding operation instruction according to the user's further selection.”
Ni teaches:
“wherein when the keyword is successfully matched with at least two operation instructions, obtaining the corresponding operation instruction according to the user's further selection” (par. 0055; ‘In some implementations, when the user issues voice command 422, the voice-based trigger 424 that is most similar to voice command 422 (i.e., has the greatest similarity measure) may be selected without further consideration.’).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the keyword matching taught by Fallon in view of Jo and Gorur Sheshagiri (via ASR and voice command recognition) by incorporating Ni’s voice-based trigger similarity measures in order to select an operation instruction according to a user when a keyword matches two instructions. The combination would improve device performance. (Ni: par. 0077)

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK VILLENA whose telephone number is (571)270-3191. The examiner can normally be reached 10 am - 6pm EST Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richemond Dorvil can be reached on (571) 272-7602. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MARK . VILLENA
Examiner
Art Unit 2658



/MARK VILLENA/Examiner, Art Unit 2658